McMurray, Presiding Judge.
Defendant filed this direct appeal after the denial of his motion to suppress. Held:
“Although the defendant obtained a certificate of review from the trial judge, he failed to make an application to this Court for interlocutory review within 10 days after the grant of the certificate. Since an order denying a motion to suppress is not a final judgment (Cody v. State, 116 Ga. App. 331 (157 SE2d 496) (1967)), this [direct] appeal is premature and thus is subject to dismissal for failure to comply with OCGA § 5-6-34 (b). Williams v. State, 148 Ga. App. 176 (251 SE2d 130) (1978).” Holton v. State, 173 Ga. App. 249 (326 SE2d 240). Accordingly, this direct appeal is hereby dismissed.

Appeal dismissed.


Andrews and Blackburn, JJ., concur.